Name: Commission Regulation (EEC) No 1817/83 of 1 July 1983 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7. 83 Official Journal of the European Communities No L 178/17 COMMISSION REGULATION (EEC) No 1817/83 of 1 July 1983 altering the export refunds on milk and milk products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 17 (4) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 1609/83 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1609/83 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein : HAS ADOPTED THIS REGULATION : Article 1 The export refunds referred to in Article 17 of Regula ­ tion (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1609/83 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 3 July 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6. 1968, p . 13 . 0 OJ No L 163, 22. 6. 1983, p . 56 . O OJ No L 159, 17. 6 . 1983, p . 18 . No L 178/ 18 Official Journal of the European Communities 2. 7. 83 ANNEX to the Commission Regulation of 1 July 1983 altering the export refunds on milk and milk products CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) \\ A B 04.04 Cheese and curd (*) fl : \ D. Processed cheese, not grated or powdered, of a fat content, by weight : I. Not exceeding 36 % and of a fat content, by weight, in the dry matter : \ ex a) Not exceeding 48 % and of a dry matter content, by weight : ( 1 ) Of 27 % or more but less than 33 % 4410 05 for exports to :  Austria    Zone D, Ceuta, Melilla and Andorra \ 9,04   Zone E l    Canada    Switzerland    Other destinations 16,11  (2) Of 33 % or more but less than 38 % 4410 10 for exports to : \  Austria    Zone D, Ceuta, Melilla and Andorra 22,57   Zone E \    Canada II    Switzerland ll    Other destinations \ 39,78  (3) Of 38 % or more but less than 43 % and of a fat content, by weight, in the dry matter : || (aa) Less than 20 % 4410 20\ for exports to : ||  Austria II    Zone D, Ceuta, Melilla and Andorra ll 22,57   Zone E \\    Canada ll    Switzerland \\   - ¢  Other destinations 39,78  (bb) Of 20 % or more 4410 30 for exports to : \  Austria    Zone D, Ceuta, Melilla and Andorra 33,36   Zone E   |  Canada    Switzerland    Other destinations 58,14  2. 7. 83 Official Journal of the European Communities No L 178/ 19 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) A B 04.04 (4) Of 43 % or more and of a fat content, by weight, inlIII (cont'd) the dry matter : (aa) Less than 20 % for exports to : 4410 40  Austria  Zone D, Ceuta, Melilla and Andorra 22,57  \  Zone E   Canada \   Switzerland \   Other destinations 39,78  (bb) Of 20 % or more but less than 40 % 4410 50I for exports to : l  Austria I  Zone D, Ceuta, Melilla and Andorra 33,36   Zone E    Canada    Switzerland    Other destinations 58,14  (cc) Of 40 % or more 4410 60I for exports to : \  Austria    Zone D, Ceuta, Melilla and Andorra 48,73   Zone E    Canada    Switzerland    Other destinations 85,86  ex b) Exceeding 48 % and of a dry matter content, by weight : I ( 1 ) Of 33 % or more but less than 38 % 4510 10I for exports to : l  Austria \    Zone D, Ceuta, Melilla and Andorra 22,57   Zone E    Canada    Switzerland    Other destinations 39,78  (2) Of 38 % or more but less than 43 % 4510 20I for exports to : \  Austria    Zone D, Ceuta, Melilla and Andorra I 33,36   Zone E    Canada    Switzerland    Other destinations \ 58,14  (3) Of 43 % or more but less than 46 % 4510 30l for exports to : \l  Austria \    Zone D, Ceuta, Melilla and Andorra \ 48,73   Zone E I    Canada l    Switzerland    Other destinations Il 85,86  No L 178/20 Official Journal of the European Communities 2. 7. 83 CCT heading No Description Code Refund (in ECU/100 kg net weight unless otherwise indicated) A B 04.04 (4) Of 46 % or more and of a fat content, by weight, in li\ (cont 'd) the dry matter : (aa) Less than 55 % for exports to : 4510 40  Austria   Zone D, Ceuta, Melilla and Andorra \ 48,73   Zone E II   Canada \   Switzerland \    Other destinations 85,86  (bb) Of 55 % or more 4510 50 for exports to : \  Austria I   Zone D, Ceuta, Melilla and Andorra 57,81   Zone E II    Canada II   Switzerland \    Other destinations \ 101,87  II . Exceeding 36 % 4610 00 for exports to :  Austria Il    Zone D, Ceuta, Melilla and Andorra II 57,81   Zone E Il    Canada Il    Switzerland    Other destinations 101,87  In accordance with Regulation (EEC) No 1420/83 the grant of the refund shown in column B is conditional on the production of proof that the product was manufactured during the 1983/84 milk year beginning on 23 May 1983. However, in the case of the products falling within subheading 04.03 B or ex 23.07 B of the Common Customs Tariff, the refund shown in column B shall apply where it can be proved that the butter which was used as the raw material for the manufacture of products failing within subheading 04.03 B or the skimmed-milk powder incorporated in the products falling within subheading ex 23.07 B were manufactured after 22 May 1983 . 2. 7 . 83 Official Journal of the European Communities No L 178/21 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose, no export refund shall be granted. When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose, the added whey and/or added lactose shall not be taken into account in the calculation of the amount of refund. When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (4) The weight of added non-lactic matter and/or added whey and/or added lactose shall not be taken into account for the purpose of calculating the fat content, by weight. The refund per 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kg of product ; however, where whey and/or lactose have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose, contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (5) The refund on 1 00 kg of product falling within this subheading is equal to the sum of the following elements : (a) the amount per 100 kg shown ; however, where whey and/or lactose have been added to the product, the amount per 100 kg shown shall be :  multiplied by the weight of the lactic part other than the added whey and/or added lactose contained in 100 kg of product, and then  divided by the weight of the lactic part contained in 100 kg of product ; (b) a component calculated in accordance with the provisions of Article 2 (3) of Regulation (EEC) No 1098/68 . When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 100 kg of finished product, and, in particular,  the lactose content of the added whey. (&lt;  ) No refund shall be applicable to cheese rinds and cheese wastes falling within heading No 04.04 of the Common Customs Tariff. Products unfit as such for human consumption shall be regarded as cheese wastes . Q In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the refund is granted on the net weight, the weight of the liquid being deducted. (8) When completing customs formalities, the applicant shall state on the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or lactose, and  the lactose content of the added whey per 100 kg of finished product. (') 'Special compound feedingstuffs ' are compound feedingstuffs containing skimmed-milk powder and fish meal and/or more than 9 g of iron and/or more than 1,2 g of copper in 100 kg of product. ( I0) Amount applicable only in the cases indicated in Article 10 (3) to (5) of Regulation (EEC) No 2729/81 . N.B. :  Zones A, B, C, D and E are those defined in Regulation (EEC) No 1098/68, as last amended by Regulation (EEC) No 2283/81 .  'Countries of the Arabian Peninsula' are to be understood in the sense of this Regulation as the following countries situ ­ ated in the Arabian Peninsula and the territories there connected : Saudi Arabia, Bahrain, Qatar, Kuwait, Sultanate of Oman , Union of Arab Emirates (Abu Dhabi , Dubai, Sharjah, Ajman, Umm al Qawain, Fujairah, Ras al Khaimah), Yemen Arab Republic (Yemen North) and People's Democratic Republic of Yemen (Yemen South). The weight of non-milk fat should be disregarded for the purposes of calculating fat content, by weight.